 8:15-cv-00378-RGK-PRSE Doc # 76 Filed: 10/02/20 Page 1 of 1 - Page ID # 915




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ROBERT E. CLAYBORNE JR.,

                   Petitioner,                           8:15CV378

      vs.
                                                           ORDER
STATE OF NEBRASKA,

                   Respondent.


     This matter is before me on Petitioner’s Motion for Leave to Appeal In
Forma Pauperis. (Filing 75.)

      Since Petitioner is abusing the appellate process as he has attempted to
appeal multiple times in the past from similar denials of relief without success,

      IT IS ORDERED that pursuant to 28 U.S.C. § 1915(a)(3), I cert ify t hat t he
appeal is not taken in good faith. Petitioner’s Motion for Leave to Appeal In Forma
Pauperis (filing 75) is, therefore, denied.

      Dated this 2nd day of October, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
